Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to applicant’s communication filed on 11/22/19. Claims 1-23 are pending in this application. 

Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17 are rejected under 35 U.S.C. §103 as being unpatentable over McClain (US 20190067238 A1).
Regarding claim 1, McClain discloses a semiconductor processing tool, comprising: a bondhead 700, having: a first port extending from a first side of the bondhead toward a second side (see fig 1, port p1); a first channel 220  fluidly coupled to the first port and extending in a lateral direction from the first port along (see fig 5a) the second side toward a perimeter of the bondhead (204b), the first channel forming an elongate opening in the second side of the bondhead (212); a recessed surface disposed at least partially around the perimeter of the bondhead laterally outward from the first channel (see fig 3, in various embodiments), the recessed surface positioned inset from the second side of the bondhead (see fig 5b disclosing inset where 204b is); a second port extending from the first side of the bondhead 
Further, in the embodiments disclosed in 3a-3c of McClain discloses a first channel fluidly coupled to the first port and extending from the second side of the bondhead toward the first side and laterally  from the first toward a perimeter of the bondhead, the first channel forming an elongate opening in the second side of the bondhead; a recessed surface disposed at least partially around the perimeter of the bondhead laterally outward from the first channel, the recessed surface  inset from the second side of the bondhead toward the first side; a second port extending from the first side of the bondhead toward the recessed surface; and a second channel fluidly coupled to the second port and extending from the recessed surface toward the first side and laterally  along the recessed surface at least partially surrounding the first channel (see fig 3a-c disclosing different configurations regarding the shape of the channel.) One having ordinary skill in the art would be motivated to modify the design of the channels as such is an obvious variation and is available to one having ordinary skill in the art.
Regarding claim 2, McClain  discloses the tool of claim 1, further comprising a second flow unit fluidly coupled to the second port and configured to withdraw fluid from the second channel (see 730, fig 7b), wherein the first flow unit is fluidly coupled to the first port and configured to withdraw fluid from the first channel and includes a vacuum unit that creates a first pressure in the first channel (see 230 is coupled with flow from 722), and wherein the second flow unit includes a vacuum unit that creates a second pressure in the second channel (see fig 7b disclosing p3 and p1 flows vacuously upwards).

Regarding claim 4, McClain discloses the tool of claim 2, wherein the bondhead further includes a third port extending from the first side of the bondhead toward the recessed surface, the third port fluidly coupled to the second channel, wherein the second flow unit is coupled to the third port (see fig 7b disclosing three ports, P1, p2, p3, where in fig 7b, the ports are fluidly connected to each other  720).
Regarding claim 5, McClain discloses the tool of claim 1, wherein the bondhead is configured to be positioned over a die and a bonding material, and wherein the fluid withdrawn from the second channel at least partially prevents vaporized bonding material from entering the first channel (see para [0026], disclosing where vaporized bonding material is prevented from going into 212).
Regarding claim 6, McClain discloses the tool of claim 1, wherein the first port and the first channel comprise a first opening through the bondhead, and wherein the second port and the second channel together comprise a second opening through the bondhead completely surrounding the first opening (see fig 7a disclosing that the channels 724/722 with ports 714 and 712 completely surround 721/710).
Regarding claim 7, McClain discloses the tool of claim 1, wherein the first and second ports and first and second channels each extend through the bondhead to a common depth (see fig 7b disclosing p1, p2 and p3 to common depth).
Regarding claim 8, McClain discloses the tool of claim 1, further comprising a third channel fluidly coupled to the first port and extending in a lateral direction from the first port along the second side toward a perimeter of the bondhead, the third channel forming a second elongate opening in the second side of the bondhead, wherein the third channel is disposed at an angle from the first channel (see fig 7a disclosing three channels P1, P2 and P3).

Further, McClain further discloses the vacuum manifold to have a conduit between the first side and the second side, as claim 9 is amended to recite.
Regarding claim 11, McClain discloses the tool of claim 9, further comprising a second flow unit fluidly coupled to the vacuum manifold and configured to withdraw fluid through the first conduit (see fig s7a/b, disclsing three flow units, esp. p3, 730 to withdraw fluid), wherein the first flow unit is fluidly coupled to the port and configured to withdraw air from the first channel and includes a vacuum unit that creates a first pressure in the first channel, and wherein the second flow unit includes a vacuum unit that creates a second pressure in the first conduit (see elements p1-3, 230, 232, 730).
Regarding claim 12, McClain discloses the tool of claim 11, wherein an absolute value of the first pressure is greater than an absolute value of the second pressure(see para [0016] disclosing the relative values of the pressures).
Regarding claim 13, McClain discloses the tool of claim 9, wherein the bondhead further includes a second conduit fluidly coupled to the vacuum manifold and extending along a side of the bondhead (see 722, 724), the second conduit having a second vacuum opening positioned laterally outward from the bondhead (see p3, 714).

Regarding claim 15, McClain discloses the tool of claim 9, wherein the bondhead is configured to be positioned over a die and a bonding material, and wherein the fluid withdrawn from the first conduit at least partially prevents vaporized bonding material from entering the first channel (see figs 7a/b disclosing such configurations).
Regarding claim 16, McClain discloses the tool of claim 9, wherein the port and the first channel comprise a first opening through the bondhead (see p1-p3 , disclosing different openings 710, 712, 714 to different tracts, with 720, 722, 724), and wherein the first conduit and the first vacuum opening together comprise a second opening laterally outward of the first opening(see fig 7a/b).
Regarding claim 17, McClain discloses the tool of claim 9, further comprising a second channel fluidly coupled to the port and extending in a lateral direction from the port along the second side toward a perimeter of the bondhead (see fig 2 disclosing multiple ports having vertical arrangements), the second channel forming a second elongate opening in the second side of the bondhead (see fig 3, disclosing multiple channels), wherein the second channel  is disposed at an angle from the first channel (see fig 3 disclosing different angle configurations).

Response to Arguments
Applicant asserts that the cited art do not disclose the vacuum manifold’s conduit features as amended to recite. However, this office action notes that fig 3 of the cited art McClain discloses such features and it would have been obvious to modify the conduits in the cited art, as it is a routine configuration available to one having ordinary skill in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/EDWARD CHIN/Primary Examiner, Art Unit 2813